Title: From George Washington to the Massachusetts General Court, 21 March 1776
From: Washington, George
To: Massachusetts General Court



Gentn
Cambridge March 21st 1776

E’re now, I was in hopes of congratulating you on the departure of the Ministerial Troops, not only from your Capitol, but Country. That they still remain in the Harbour after being five days Imbark’d, affords matter for speculation; and collected as their Force now is, of Apprehension—This Circumstance—the security of Boston by a Work on Fort hill, and demolition of the Lines on the Neck—and preservation of the Stores belonging to the King (for Continental use) by a proper search after them, rendered it indispensably necessary for me to throw some Troops into that Town immediately (it coming within the proper line of my duty) but notwithstanding all the precaution which I have endeavourd to use to restrain and limit the Intercourse between the Town, and Army & Country for a few days, I greatly fear that the Small Pox will be communicated to both.
So soon as the Fleet sets Sail my attention must be turn’d to another Quarter, and most of the Continental Regiments, now here, March’d off; it may be necessary therefore for you Gentlemen to consider the state of your Harbour, and think of such Works as shall be found necessary for the Defence of it, and the Town, in case another Armd Force (which I by no means expect) should be sent hither—I shall leave three or four Regiments (as Circumstances may require) for security of the Stores, and throwing up such Works as shall be deem’d necessary for the purposes abovementioned; and shall direct the Officer Commanding them to receive such Instructions in respect to the latter, as you may think proper to give.
It has been suggested to me, that in the Town of Boston &ca, there is a good deal of property belonging to Refugees, and such other Inimical Persons as from the first of the present dispute have manifested the most unfriendly disposition to the American Cause; and that part of this property is in such kind of Effects as can be easily Transported—concealed—or changed—I submit to you therefore, Gentlemen, the expediency of

having an enquiry made into this matter before it be too late for redress; leaving the decission there upon (after the quantum or value is ascertaind, & held in a state of durance) to the consideration of a future day—I have ordered that no violence be offered by the Soldiery either to the Persons, or property of these People, wishing that the matter may be taken into consideration by your Honble Body, & in such a way, as you shall judge most advisable.
The Inclosed came to me a few days ago, and I beg leave to recommd the purport of it to the Consideration of the Court—I shall take the liberty to add, as my opinion, that the Congress expects nothing else than that the Field Officers of the Massachusets Regiments should receive the same pay as those of the other Colonies have done, and that they expected at the time the pay was fixed, that £15 to a Colonel—£12 to a Lieut. Colonel—and £10 to a Major was the actual Establishment of this Government. I could wish therefore they were allowed it, to remove the jealousies and uneasinesses which have arisen. I am with great respect and esteem Gentn Yr Most Obedt Servt

Go: Washington

